Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE


MARILYN J.  MCDOWELL

RELATOR
 §
 
§
 
§
 
§
 
§


No. 08-08-00094-CV

An Original Proceeding 

in Mandamus




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Marilyn J. McDowell, asks this Court to issue a writ of mandamus against the
Honorable Eduardo A. Gamboa, Judge of the Probate Court No. 2 of El Paso County in
connection with a contempt order.  Mandamus will lie only to correct a clear abuse of discretion. 
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be
no other adequate remedy at law.  Id.  Contempt orders are not appealable.  Ex parte Rose, 704
S.W.2d 751, 752 n.1 (Tex.Crim.App. 1984).  Further, contempt orders that do not involve
confinement cannot be reviewed by writ of habeas corpus, and the only possible relief is a writ of
mandamus.  In re Long, 984 S.W.2d 623, 625 (Tex. 1999).  Based on the record before us, we
are unable to conclude that Relator is entitled to mandamus relief.  Accordingly, we deny the
petition for writ of mandamus.  See Tex.R.App.P. 52.8(a).

June 5, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., Carr, J., and Gomez, Judge
Gomez, Judge (Sitting by Assignment)